In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Greenbaum, J.), dated November 22, 1996, which, upon a fact-finding order of the same court, dated September 26, 1996, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of robbery in the third degree, grand larceny in the fourth degree, criminal possession of stolen property in the fifth degree, and criminal mischief in the fourth degree, adjudged her to be a juvenile delinquent, and, inter alia, placed her on probation. The appeal brings up for review the fact-finding order dated September 26, 1996.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the Presentment Agency (see, Matter of Wilson G., 214 AD2d 670, 671; cf., People v Contes, 60 NY2d 620), the complainant’s testimony at the fact-finding hearing was legally sufficient to prove the appellant’s guilt beyond a reasonable doubt (see, Matter of Jason V., 171 AD2d 447, 448; cf., People v McCaskill, 144 AD2d 496, 497). Moreover, the court’s findings of fact were not against the weight of the evidence (cf., People v Bleakley, 69 NY2d 490; CPL 470.15 [5]). Bracken, J. P., Pizzuto, Altman and Krausman, JJ., concur.